Title: To Benjamin Franklin from Bethia Alexander, 3 November 1784
From: Alexander, Bethia
To: Franklin, Benjamin


				
					St. Germain le 3 9bre [1784]
				
				Je vous envoye, mon cher Docteur, les chansons ecossois que vous avez paru desirer—pour prix de mon exactitude. Je vous demande de n’etre plus cru celle de la famille qui vous aime le moins— On dit que Madame Hewson ne vient plus, me voulez vous a sa place?— Madm: de la Marck vous remercie des Grains elle en voudra encore—de plusieurs differens especes—elle a un sere chaud qu’elle a grande envie de remplir des plantes americaines— Si vous voulez m’envoyer ceux que vous pourriez ceder sans faire de sacrifice, vous me ferez plaisir, a moi; et un trés vive a Madame de la Marck—
				Adieu mon cher Docteur, quoique vous en disiez, Je vous aime bien et Je vous aimerai toujours—dites moi de meme si vous l’osez.— Votre
				
					B: Alexander.
				
			 
				Addressed: A Monsieur— / Monsieur Franklin / A Passy
				Notation: Alexander
			